ORDER OF SUSPENSION BY STIPULATION
The above-entitled matter is before this court upon petition of Lawyers Professional Responsibility Board, and
The respondent, James W. Lundin, has been suspended from the practice of law in the State of Minnesota since September 7, 1982, and
The petitioner and respondent have entered into a stipulation as to final disposition of this matter, and
This court being fully satisfied as to the terms and conditions of said stipulation,
NOW, THEREFORE, based upon the records, files, proceedings herein and the stipulation of the parties,
IT IS HEREBY ORDERED:
1. Respondent, James W. Lundin, is hereby suspended from the practice of law for a period of 18 months from and after the date of this order.
2. At the end of the period of suspension, respondent shall have the right to petition his reinstatement provided that he can demonstrate by clear and convincing evidence, including such medical evidence as may be necessary, that he is then fit to practice law.
3. Respondent shall fully comply with Rule 26, RLPR, regarding the duties of a disciplined lawyer.
4. Respondent shall comply with the conditions of LRPR, including Rules 18 and 24, regarding reinstatement.
5. Respondent’s petition for reinstatement shall be deemed a waiver of a doctor-*633patient privilege regarding all conditions which may relate to his fitness to practice law.